UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-2224


JOHN D. BRANTLEY,

               Plaintiff – Appellant,

          v.

STATE OF MD-UMES,

               Defendant - Appellee.



                             No. 15-2228


JOHN D. BRANTLEY,

               Plaintiff – Appellant,

          v.

STATE OF MD-OAG,

               Defendant - Appellee.



                             No. 15-2229


JOHN D. BRANTLEY,

               Plaintiff – Appellant,

          v.
STATE OF MD BALTIMORE CITY DISTRICT COURT,

                Defendant - Appellee.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Richard D. Bennett, District Judge.
(1:15-cv-02934-RDB; 1:15-cv-02935-RDB; 1:15-cv-02936-RDB).


Submitted:   February 25, 2016               Decided:   March 7, 2016


Before SHEDD and    HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John D. Brantley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

        John      D.    Brantley      appeals      the   district       court’s    orders

dismissing his cases as barred by the Rooker-Feldman doctrine. *

On appeal, we confine our review to the issues raised in the

Appellant’s brief.               See 4th Cir. R. 34(b).            Because Brantley’s

informal brief does not challenge the basis for the district

court’s disposition, Brantley has forfeited appellate review of

the court’s order.               Accordingly, we deny Brantley’s “motion to

pass        and   award        judgment”   and     affirm    the    district      court’s

judgment.         We dispense with oral argument because the facts and

legal       contentions         are   adequately    presented      in    the   materials

before       this      court    and   argument   would      not   aid   the    decisional

process.

                                                                                  AFFIRMED




        *
       D.C. Cir. v. Feldman, 460 U.S. 462, 482 (1983); Rooker v.
Fid. Tr. Co., 263 U.S. 413, 416 (1923).




                                             3